Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered. 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-3, 7-10, 12-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa (US 2016/0360341 A1) in view of Li (US 2017/0223163 A1). 
 	As per claim 1,  Srivatsa teaches an apparatus (Srivatsa, Fig.3, device 106) comprising at least one processing core (Srivatsa, Fig.3, processor 302) and at least one memory (Srivatsa, Fig.3, memory 306) including computer program code (Srivatsa, Fig.3, ¶0042, program instructions or codes), the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to:  provide, to a storage entity, information relating to use of an accessory with the apparatus (Srivatsa, ¶0025 and ¶0040, providing to storage devices or entities data or information to help use an accessory device with the device 106) to facilitate storage of the information and association of the information with a user account (Srivatsa, ¶0047, to help or facilitate data storage and association of the data or information with a cloud-based user account (i.e. iCloud)).  
 	However, Srivatsa does not explicitly teach determine an event and at least partly responsive to the event, determine the accessory is not currently in use with the apparatus when the event occurs; and notify the storage entity, wherein notifying the storage entity is configured to trigger the storage entity to convey an indication of the 
	In the same field of endeavor, Li teaches determine an event and at least partly responsive to the event (Li, ¶0047, detect or determine an incoming call (i.e. event) and in response to receiving an incoming call) determine the accessory is not currently in use with the apparatus when the event occurs (Li, ¶0049-50, determine whether the Bluetooth headset is detached or not detached (in use or not in use) when the incoming call is received); and notify the storage entity, wherein notifying the storage entity is configured to trigger the storage entity to convey an indication of the event to a second apparatus using the accessory and/or the accessory associated with the user account (Li, ¶0050 and ¶0052, sending notification or notifying the storage 64 to send notification of an incoming call to the communication device using the Bluetooth headset associated with the user; also see ¶0104-106, association based on the user’s setting of information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Li into invention of Srivatsa in order to detect when a user detach the headset and establishes a Bluetooth connection between the headset and the wearable device or between the headset and another communications device to provide exclusive and customized services to each user and reduce power consumption of the Bluetooth headset. 
 	As per claim 2 as applied to claim 1 above, Srivatsa teaches wherein the apparatus is further configured to determine whether the accessory is of a first type, and 
 	As per claim 3 as applied to claim 1 above, Srivatsa does not explicitly teach wherein the event comprises an incoming call and the accessory comprises at least one of the following: headphones, ear plugs and a virtual reality headset.  
 	In the same field of endeavor, Li teaches wherein the event comprises an incoming call (Li, ¶0047, incoming call) and the accessory comprises at least one of the following: headphones, ear plugs and a virtual reality headset (Li, ¶0050, Bluetooth headset). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Li into invention of Srivatsa in order to detect when a user detach the headset and establishes a Bluetooth connection between the headset and the wearable device or between the headset and another communications device to provide exclusive and customized services to each user and reduce power consumption of the Bluetooth headset. 
 	As per claim 7 as applied to claim 1 above, Srivatsa teaches, wherein the apparatus further comprises a connection between the second apparatus and the accessory (Srivatsa, ¶0047, first device 106 is in connection between the second device and the accessory device). 


	However, Srivatsa does not explicitly teach receive from the storage entity an indication of an event relating to a second apparatus associated with the user account which was previously used by the accessory but not in use with the accessory when the event occurs; and provide a sensory indication of the event via the apparatus using the accessory, the accessory, or a combination thereof, wherein the indication originates from the second apparatus, which was previously used by the accessory but is not currently in use with the accessory when the event occurs.  
	In the same field of endeavor, Li teaches receive from the storage entity an indication of an event relating to a second apparatus associated with the user account which was previously used by the accessory but not in use with the accessory when the event occurs Li, ¶0049-50, determine whether the Bluetooth headset is detached or not detached (in use or not in use) when the incoming call is received; also see ¶0104-106, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Li into invention of Srivatsa in order to detect when a user detach the headset and establishes a Bluetooth connection between the headset and the wearable device or between the headset and another communications device to provide exclusive and customized services to each user and reduce power consumption of the Bluetooth headset. 
 	As per claim 9 as applied to claim 8 above, Srivatsa in view of Li teaches, wherein the at least one processing core causes the apparatus to further provide at least one characteristic of the event via the accessory (Li, ¶0094, incoming call message includes calendar reminder, email, warning, voice information, etc. (all characteristics of the event).  
 	As per claim 10 as applied to claim 9 above, Srivatsa in view of Li teaches wherein the event comprises an incoming call (Li, ¶0047, incoming call) and the 
As per claim 12,  Srivatsa teaches a method comprising: providing, to a storage entity, information relating to use of an accessory with the apparatus (Srivatsa, ¶0025 and ¶0040, providing to storage devices or entities data or information to help use an accessory device with the device 106) to facilitate storage of the information and association of the information with a user account (Srivatsa, ¶0047, to help or facilitate data storage and association of the data or information with a cloud-based user account (i.e. iCloud)).  
 	However, Srivatsa does not explicitly teach determining an event and at least partly responsive to the event, determine the accessory is not currently in use with the apparatus when the event occurs; and notifying the storage entity, wherein notifying the storage entity is configured to trigger the storage entity to convey an indication of the event to a second apparatus using the accessory and/or the accessory associated with the user account.  
	In the same field of endeavor, Li teaches determining an event and at least partly responsive to the event (Li, ¶0047, detect or determine an incoming call (i.e. event) and in response to receiving an incoming call) determine the accessory is not currently in use with the apparatus when the event occurs (Li, ¶0049-50, determine whether the Bluetooth headset is detached or not detached (in use or not in use) when the incoming call is received); and notifying the storage entity, wherein notifying the storage entity is configured to trigger the storage entity to convey an indication of the event to a second apparatus using the accessory and/or the accessory associated with the user account 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Li into invention of Srivatsa in order to detect when a user detach the headset and establishes a Bluetooth connection between the headset and the wearable device or between the headset and another communications device to provide exclusive and customized services to each user and reduce power consumption of the Bluetooth headset. 
 	As per claim 13 as applied to claim 12 above, Srivatsa teaches determining whether the accessory is of a first type, and to notify the storage entity if the accessory is of the first type (Srivatsa, ¶0028 and ¶0056, determine whether the accessory device is a first type and notifying the storage devices of the first type). 
As per claim 24 as applied to claim 1 above, Srivatsa in view of Li teaches wherein the event comprises a communication event and/or an alarm (Li, ¶0047, incoming call or communication event). 

B)	Claims 4-6, 11, 14, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa (US 2016/0360341 A1) in view of Li (US 2017/0223163 A1) and further in view of Arestani (US 9392523 B1)

In the same field of endeavor, Arestani teaches wherein the apparatus is further configured to query from the storage entity, whether the accessory or an another accessory is in use with the second apparatus (Arestani, Col.6, lines 14-29, requesting or inquiring that call reception device (i.e. headset) is in use with call transfer device (i.e. wearable device or second device; also see fig.1 user device (first device) is in Bluetooth connection with smart watch (second device) and with headset (accessory)), and to notify the storage entity if the accessory or the another accessory is in use with the second apparatus (Arestani, Col.1, lines 63-66 and Col.10, lines 24-25, when receiving a notification of voice call or message or etc. notifying device 300 (which includes storage component 340) that call reception device is in use with call transfer device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Arestani into invention of Srivatsa and Li in order to allow two or more devices to be connected together wirelessly with the wearable devices acting as proxies between them for enabling privacy and mobility for users.


As per claim 6 as applied to claim 5 above, Arestani further teaches wherein the storage entity receives information about the event of the second apparatus previously paired with the accessory (Arestani, Col.7, lines 1-3 and Col.5, lines 10-13, storage component 340 receiving and storing information about operation (i.e. incoming call) of the call transfer device (i.e. wearable device) previously connected or bonded or paired with call reception device (i.e. headset)). 
As per claim 11 as applied to claim 8 above, Srivatsa in view of Li does not explicitly teach wherein the at least one processing core causes the apparatus to further provide contents of the event via the accessory, the contents being routed to the apparatus from the second apparatus.
In the same field of endeavor, Arestani teaches wherein the at least one processing core causes the apparatus to further provide contents of the event via the accessory, the contents being routed to the apparatus from the second apparatus (Arestani, Col.11, lines 4-9, providing call information or content such as name, alias, telephone number, time of the call, etc. and the information or contents being path or routed to the device for the call transfer device). 

As per claim 14 as applied to claim 12 above, Srivatsa in view of Li does not explicitly teach querying from the storage entity, whether the accessory or an another accessory is in use with the second apparatus, and to notifying the storage entity if the accessory or the another accessory is in use with the second apparatus. 
In the same field of endeavor, Arestani teaches querying from the storage entity, whether the accessory or an another accessory is in use with the second apparatus (Arestani, Col.6, lines 14-29, requesting or inquiring that call reception device (i.e. headset) is in use with call transfer device (i.e. wearable device or second device; also see fig.1 user device (first device) is in Bluetooth connection with smart watch (second device) and with headset (accessory)), and to notifying the storage entity if the accessory or the another accessory is in use with the second apparatus (Arestani, Col.1, lines 63-66 and Col.10, lines 24-25, when receiving a notification of voice call or message or etc. notifying device 300 (which includes storage component 340) that call reception device is in use with call transfer device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Arestani into invention of Srivatsa and Li in order to allow two or more devices to be 
As per claim 20 as applied to claim 12 above, Arestani further teaches correlating the apparatus, the accessory and the second apparatus via the storage entity (Arestani, Fig.1, Col.2, lines 24-31, connecting or correlating the user device and headset and the wearable device through Bluetooth connection). 
As per claim 21 as applied to claim 12 above, Arestani further teaches storing in the storage entity a subscription or account (Arestani, Col.8, lines 9-10, storing profile or account information, etc.). 
As per claim 23 as applied to claim 1 above, Srivatsa in view of Li does not explicitly teach determine a need for a notification of the event based at least in part from user preference configured in the apparatus or in the storage entity.
In the same field of endeavor, Arestani teaches determine a need for a notification of the event based at least in part from user preference configured in the apparatus or in the storage entity (Arestani, Col.12, lines 1-15, need for notifying a user is based on call path and history data and user preference configured in the user device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Arestani into invention of Srivatsa and Li in order to allow two or more devices to be connected together wirelessly with the wearable devices acting as proxies between them for enabling privacy and mobility for users.

Srivatsa (US 2016/0360341 A1) in view of Li (US 2017/0223163 A1) and further in view of Kapoor (US 20160164973 A1). 
As per claim 22 as applied to claim 1 above, Srivatsa in view of Li does not explicitly teach wherein the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus to store the use of the accessory with the apparatus in connection with an account or a subscription of a user.
In the same field of endeavor, Kapoor teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus to store the use of the accessory with the apparatus in connection with an account or a subscription of a user (Kapoor, ¶0041, use of the accessories with the device or apparatus related to the user account). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Kapoor into invention of Srivatsa and Li in order for using direct or indirect connection attributes to track a location of each of one or more electronic accessories of a master electronic device (Kapoor, ¶0002). 

D)	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa (US 2016/0360341 A1) in view of Li (US 2017/0223163 A1) and further in view of De Filippis (US 2016/0234366 A1).

 In the same field of endeavor, Barros teaches wherein the event storage entity information is related to pairing of the accessory with the apparatus (De Filippis, ¶0081, pairing or associating the accessory device with the companion device) and wherein the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus to determine the accessory is not currently paired with the apparatus when the event occurs (De Filippis, ¶0079-81, determining that the companion device is not associated or not currently paired with the accessory device when the incoming message is received). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of De Filippis into invention of Srivatsa and Li in order to enable an accessory device, such as a smart watch, to utilize a companion wireless device as a proxy for communications.

E)	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa (US 2016/0360341 A1) in view of Li (US 2017/0223163 A1)  and further in view of Barros (US 20070281762 A1).

In the same field of endeavor, Barros teaches transmitting a notification from the apparatus and/or from the storage entity comprising information concerning the event (Barros, ¶0038, sending alert notification including data or information about the incoming call). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Barros into invention of Srivatsa and Li in order to determine whether the communication accessory is being worn or not worn for purpose of alerting the user of an incoming call. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643